DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 04/20/2022. This action is made Final.
B.	Claims 1,4-9,23-26,29-34 remain pending. 


Claim Rejections - 35 USC § 103

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1,4-9,23-26,29-31 and 33   is/are rejected under 35 U.S.C. 103 as being unpatentable over Markiewicz, Jan-Kristian et al. (US Pub. 2013/0033525 A1), herein referred to as “Markiewicz” in view of PARK, In-cheol (WO 2014/069917 A1), herein referred to as PARK.
English translation attached herein.

As for claims 1, 9, 23-26, Markiewicz teaches. An electronic apparatus and corresponding medium and method comprising one or more processors; and a memory storing a program which, when executed by the one or more processors causes the electronic apparatus to (fig.2 computing environment which depict processors an memory modules): 
Display a movable item on a screen of a display unit (par.49 and figure 3 object/item selection); 
Detect an instruction for designating a position on the screen in response to a user operation (fig.3 selection of item); 
Perform control to move the displayed movable item on the screen by changing speed of moving the displayed movable item (par. 86 and 87 any suitable number of distance thresholds and speed bumps can be employed and can be associated with object related actions. Alternately or additionally, other visual indicia can be utilized to indicate thresholds or threshold changes) in such a manner that the designated position on the displayed movable item respectively reach a destination are in a direction of the movement of the designed position by a time difference depending on a type of the destination area  (par.71 :” In some cases, it can be desirable to have a threshold that can be utilized to lock into an object-related action , such as a drag threshold that allows locking into a drag direction” based upon how the user drags the item, as depicted in fig. 9, and based up threshold of dragging of item; different thresholds determine type of destination areas are discussed in par.75);
Perform a function corresponding to the destination area after both the designated position and the displayed movable item reach the destination area (par.71: it would take a predetermined time for a user to drag to a first second and third distance, thus different types of areas the user is dragging to a distance and/or time are similar in that the user has interacted with the item for a given period of time that will produce one function that is different had the user interacted with same item for a different time; the system as described in par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”); perform control to move the displayed movable item on the screen in such a manner that the displayed movable item reaches the first destination area later than the designated position reaches the first destination area according to the detection of the movement of the designated position (par. 51,86, and 87 multiple thresholds and distances can be placed onto the user interface to denote different speed of the object that the user is interacting with through gesturing input).

Markiewicz does not specifically clarify a difference in push and drag actions that will execute different functionality; however in the same field of endeavor PARK teaches detect movement of the designated position on the screen (par. 169 drag manipulation on screen GUI); if a function (fig.18 s1815  when a user's drag manipulation is detected (S1815) while the last page is displayed on the display apparatus 100 (S1810)) corresponding to a first destination area in a first direction toward which the movement of the designated position is heading is a first type (, the control unit 130 calculates the distance between the area where the touch is input for the first time and the area where the touch is input for the last time, that is, the dragged distance (SI 820). Another example is in figure 39 that shows user input 2810 pushing 2811 such that the item in movement arrives first before user input reaches destination); 

perform control to move the displayed movable item on the screen in such a manner that the displayed movable item reaches the first destination area later than the designated position reaches the first destination area according to the detection of the movement of the designated position (par. 169 drag gesture where object is pulled an arrives after the user input);

if a function corresponding to a second destination area in a second direction toward which the movement of the designated position is heading is a second type, wherein the second direction distinct from the first direction (fig. 17 s1735 and an animation is interpolated based on the deformation rate value with reference to the area where the user manipulation is input): 

perform control to move the displayed movable item on the screen in such  a manner that the displayed movable item reaches the second destination area earlier than the designated position reaches the second destination area according to the detection of the movement of the designated position (fig. 17 s1725 if it is determined that the last page in the direction of the flick manipulation is displayed, the control unit 130 calculates strength applied by the user manipulation based on the distance between the area where the touch is input and the area where the touch is released, and the required time.  Another example is in figure 48 where user drags down to spread open a folder of pictures such that the item reach later than earlier and perform a different function per the specific gesture input that is different from first type); 

wherein the first type is different from the second type (par. 168 the flick gesture and par. 169 drag gesture). 

Thus PARK teaches that the user can display content by moving location or in a direction corresponding to an event, which function as a drag item behind or push item in front graphical user interface manipulation as sought forth from the claim limitations.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine PARK into Markiewicz, this is true because PARK suggests using different types of gesture to denote different functionality in a system to allow for a user experience that is more engaging (par.8-12).

As for claims 2, 9 and 25-26, Markiewicz teaches electronic apparatus and corresponding medium and method. Markiewicz does not specifically teach drag and pull of an item to execute different functions however in the same field of endeavor PARK teaches wherein the displayed movable item is controlled to move toward the first destination area behind the designated position in such a manner that the displayed movable item reaches the first destination area later than the designated position if the movement of the designated position is in the first direction toward the first destination area, the first destination area being  a first type of destination area (par. 169 drag gesturing denoted different functionality per what the user drags on the UI; fig. 48), and

wherein the displayed movable item is controlled to move toward the second destination area ahead of the designated position in such a manner that the displayed movable item reaches the second destination area earlier than the designated position if the movement of the designated position is in the second direction toward the second destination area, the second destination area being a second type of destination area different from the first type (par.168 flick gesture to push an object such as shown in fig. 39 and 46). 


As for claim 4, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein if the movement of the designated positon is in the first direction toward the first destination area, the displayed movable item is controlled to move toward the first destination area at a predetermined constant speed after the designated position reaches the first destination area (par.71 measuring the velocity of the drag; this functionality will determine the speed of the drag and function differently as a result of determination). 

As for claim 5, Markiewicz teaches. The electronic apparatus according to claim 4 and corresponding medium and method, wherein if the movement of the designated position is in the first direction toward the first destination area, the displayed movable item is controlled to move toward the first destination area in such a manner that the displayed movable item is farther away from the first destination area than the designated position (fig.9 drag position weather it is closer or further away from intimal starting drag position to final drag position will determine functionality while taking into account velocity/speed and time of dragging). 

As for claim 6, Markiewicz teaches. The electronic apparatus according to claim 4 and corresponding medium and method, wherein the function corresponding to the first destination area is not performed if the designated position no longer exists in the first destination area before the displayed movable item reaches the destination area (par.79 cross-slide gesture can be reversible thereby not activating the action associated with the drag determination for control functionality). 

As for claim 7, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein first function corresponding to the first destination area includes initialization, removal, or transmission (par.49 deletion is one example other functions are realized throughout); PARK teaches wherein the function corresponding to the second destination area includes selection for purchase (par.203-204 specific attributes of an application can be activated per gesture controls, such as a marketplace application as known in the art).

As for claim 8, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, if the movement of the designated position is in the second direction toward the second destination area, if the displayed movable item is controlled to reach the second destination area before the second designated position reaches at the second destination area, the function corresponding to the second destination area is performed immediately after the designated position reaches the destination area (par.49 reversible action, or fig.9 user changes drag direction to change function). 

As for claim 29, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein, if the movement of the designated position is in the second direction toward the second destination area, the displayed movable item is controlled to move toward the second destination area at a higher speed than the designated position (par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”)..

As for claim 30, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein, if the movement of the designated positon is in the second direction towards the second destination area, the displayed movable item is controlled to move in such a manner that the displayed movable item is closer to the second destination area than the designated position before the designated position reaches the second destination area (fig.9 drag position weather it is closer or further away from intimal starting drag position to final drag position will determine functionality while taking into account velocity/speed and time of dragging).

As for claim 31, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein the function corresponding to the second destination area is not performed if the designated position does not reach the second destination area after the displayed movable item reaches the second destination area (par.79 cross-slide gesture can be reversible thereby not activating the action associated with the drag determination for control functionality).


As for claim 33, Markiewicz teaches. The electronic apparatus according to claim 9 and corresponding medium and method, wherein the executable instructions when executed by the one or more processors further cause the electronic apparatus to: if the movement of the designated position is in the first direction toward the first destination area, perform a function corresponding to the first destination area after both the designated position and the displayed movable item reach the first destination area (par.71: it would take a predetermined time for a user to drag to a first second and third distance, thus different types of areas the user is dragging to a distance and/or time are similar in that the user has interacted with the item for a given period of time that will produce one function that is different had the user interacted with same item for a different time; the system as described in par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”) and PARK teaches if the movement of the designated position is in the second direction towards the second destination area, perform a function correspond to the second destination area after both the displayed movable item and the designated position reach the second destination area (fig. 46 and 48 denote different graphical user interface function per gesture input provided by the user; such that  an icon gets pushed into another icon and collides with a special animation followed by function associated with said animation then the alternative that an icon is dragged and pictures are scrolled out to the end location of the user drag gesture).





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being patentable over Markiewicz in view of PARK in further view of Havard (US Pat. 9,852,261).


    PNG
    media_image1.png
    916
    649
    media_image1.png
    Greyscale


As for claims 32 and 34, Markiewicz teaches.  The electronic apparatus according to claim 2. Markiewicz does not teach specifically about ecommerce; however in the same field of endeavor Havard wherein the function corresponding to the first type of the destination area is removing the displayed movable item and the function corresponding to the second type of the destination area is selecting the displayed movable item for purchase (col.13, lines 16-55 user can drag item from one area to second area to perform different functions (purchase or remove).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Havard into Markiewicz as modified by PARK because Havard provides an interface that helps track difficult information by providing an organization determined by user dragging information around areas to organize into users preferred order (col.1, lines 10-19).

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
A1.	Markiewicz and Park do not alone or in combination teach or suggest at least “if a function corresponding to a first destination area in a first direction toward which the movement of the designated position is heading is a first type: perform control to move the displayed movable item on the screen by changing speed of moving the displayed movable item in such a manner that the displayed movable item reaches the first destination area later than the designated position reaches the first destination area according to the detection of the movement of the designated position; and perform the function corresponding to the first destination area after both the designated position and the displayed movable item reach the first destination area; and if a function corresponding to a second destination area in a second direction toward which the movement of the designated position is heading is a second type, wherein the second direction is distinct from the first direction: perform control to move the displayed movable item on the screen by changing speed of moving the displayed movable item in such a manner that the displayed movable item reaches the second destination area earlier than the designated position reaches the second destination area according to the detection of the movement of the designated position; and perform the function corresponding to the second destination area after both the displayed movable item and the designated position reach the second destination area, wherein the first type is different from the second type,” as recited in claim 1.

R1.	Examiner does not agree as Markiewicz is clearly teaching in paragraph 51 detecting user gestures on a touch screen then in paragraphs 85 the movement speed of an object is changed based upon thresholds detected within the user interface in relation to the user gesture input onto the user interface; next in paragraphs 86 multiple actions can be changed based upon multiple distances, multiple thresholds and objects interacted with on the user interface which produce different speed of object movement in relation to distance with threshold and finally in paragraph 87 any suitable number of distance thresholds and speed bumps can be employed and can be associated with object related actions.
[0085]
Distance 1306 corresponds to a speed bump region. Movement of object 1300 within the speed bump region is slower than movement of the finger. This presents a visual cue or indication that a new threshold is about to be reached, thus making it easier for the user to commit a particular action without accidentally moving into and over a next distance threshold. For example, within a speed bump region, a user may drag her finger 50 pixels in length, while the corresponding object may move five pixels in distance. Releasing the object within this speed bump region will result in an associated action being committed. In this example, the associated action is an object selection.
[0086]
Once the dragged object proceeds through the speed bump region corresponding to distance 1306, and reaches distance 1304 and crosses its threshold, the next object-related action on the cross-slide gesture can be committed. In this particular example, the object-related action can break the object out of its associated list or position on the display device, and thus enable the user to drag and drop the object in any direction. In one or more embodiments, if the object reaches line 1308, such can trigger yet additional object-related actions. For example, crossing this line with the object might trigger additional visual feedback to make it clear to the user that the drag and drop threshold has been reached. In addition, multiple speed bumps can be utilized in connection with the distance thresholds.
[0087]
It is to be appreciated and understood that any suitable number of distance thresholds and speed bumps can be employed and can be associated with object related actions. Alternately or additionally, other visual indicia can be utilized to indicate thresholds or threshold changes. For example, while dragging an object, one or more lines can be rendered to indicate thresholds and thus, the distance that an object should be dragged to commit different actions. Visuals can also be drawn on the object itself as it gets closer to or crosses a threshold.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 31, 2022